Citation Nr: 0834077	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-16 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The veteran had active service from June 1965 to June 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the claim for 
service connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to service connection for 
PTSD.  Establishment of service connection for PTSD requires: 
(1) medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2007).  

If VA determines that the veteran did not engage in combat 
with the enemy or that the alleged stressor is not related to 
combat, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  
Corroboration of every detail, including the veteran's 
personal participation is not required; rather the veteran 
only needs to offer independent evidence of a stressful event 
that is sufficient to imply his or her personal exposure.  
Pentecost v. Principi, 16 Vet. App. 124 (2002).

The veteran has a current diagnosis of PTSD and has been 
receiving treatment at a VA facility since June 2003.  The VA 
outpatient psychiatrist states that the veteran's PTSD is due 
to non-combat military experience.  The veteran did not have 
combat service.  However, the veteran has been consistent 
with his accounts of stressors, which include fire-related 
and aviation rescue events.  The veteran states he was a 
crash fireman and rescue during his entire Navy career, and 
he was stationed at NAS Miramar in California.  He reports 
that he had to collect dead bodies from crash sites.  

The veteran has difficulty placing exact dates to his events; 
however, he gave time frames.  The veteran asserts that a 
stressor occurred when there was a fire at a fuel depot in 
Miramar and the driver of a truck was burned to death.  The 
veteran asserts he had to remove the body and it was burned 
so badly that pieces came off into his hands.  This occurred 
approximately in April 1967 to July of 1967.  

About six months after the fuel depot fire, in the early part 
of 1968, the veteran reports having to remove pieces of a 
dead body from a crash site of an F-8 by using tweezers.  

Additionally, the veteran states that on two or three 
occasions near the end of 1967, mechanics ejected themselves 
into hangers and were killed.  The veteran asserts that he 
had to retrieve the bodies and that blood dripped over him.

The RO denied service connection for PTSD on the basis that 
the veteran had not provided sufficiently specific 
information in order to verify stressors as a cause for his 
PTSD.  No attempt was made to obtain verification.  The Board 
finds that VA has a duty to attempt to verify the veteran's 
claimed stressors.

Because the veteran has provided evidence that may be 
sufficient to verify stressors through the U.S. Army & Joint 
Services Records Research Center (JSRRC), and no attempt to 
verify has yet been made, the RO should attempt to verify the 
listed stressors through JSRRC.  

Furthermore, if any stressors are verified, a remand is 
required in order to afford the veteran a VA examination and 
opinion.  A VA examination or opinion is necessary if the 
evidence of record: (a) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury, or disease in service; (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability, but (d) 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 C.F.R. § 3.159 (2007); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate a current disability may 
be associated with military service include credible evidence 
of continuity and symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon, supra, at 83.

VA outpatient records indicate that the veteran is currently 
diagnosed with PTSD.  If stressors are verified, there could 
be a possible nexus between the veteran's PTSD and the 
verified stressors experienced during duty.  Given the VA's 
duty to obtain a VA examination where the evidence indicates 
that the claimed disability may be associated with in-service 
problems, a remand is necessary for further medical 
assessment with a nexus opinion.  See 38 U.S.C.A. § 5103(A); 
38 C.F.R. § 3.159(c)(4) (2007).

Accordingly, the case is REMANDED for the following action:

1.  Forward the veteran's statements of 
alleged PTSD stressors, as well as 
copies of his service personnel records 
and any other relevant evidence, to the 
United States Army & Joint Services 
Records Research Center (JSRRC).  
Request that JSRRC attempt to verify 
the following alleged stressors:  

a)  Unit histories pertaining to the 
crash, fire and rescue crew at NAS 
Miramar should be requested for the 
period of May 1966 - June 1969. 

b)  The Navy Shore Station History for 
NAS Miramar for the years of 1966, 
1967, and 1969 should be requested.

c)  A specific request should be made 
for reports of any fuel depot fires in 
NAS Miramar, California, during the 
time periods of April 1967 to May 1967 
and June 1967 to July 1967.

d)  An additional request should be 
made for verification of deaths of 
mechanics at NAS Miramar, California, 
due to accidental ejections, for the 
time periods of October 1967 to 
November 1967, December 1967 to January 
1968, and February 1968 to March 1968.

e)  Another request should be made for 
verification of any plane crashes at 
NAS Miramar during January 1968 to 
February 1968 and March 1968 to April 
1968.

2.  If a negative response is received 
from JSRRC, the claims file must be 
properly documented in this regard.

3.  Thereafter, if one or more of the 
alleged stressors is verified, afford 
the veteran a comprehensive psychiatric 
VA examination.  All indicated 
evaluations and tests deemed necessary 
by the examiner should be accomplished.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly VA outpatient 
treatment records and express an 
opinion as to the following:

a) The examiner should clarify the 
veteran's diagnosis and specifically 
comment on whether the veteran has a 
diagnosis of PTSD consistent with the 
criteria for a diagnosis under the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).

b)  The examiner should express an 
opinion as to whether it is at least as 
likely as not (at least a 50 percent 
probability) that the veteran has PTSD 
that is based upon specified in-service 
stressors or is related to the 
veteran's military service.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.  

5.  The RO should then readjudicate the 
claim.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
The case should then be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

